Citation Nr: 1532316	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1972.

This matter was most recently before the Board of Veterans' Appeals (Board) in January 2013.  At that time, the Board reopened a previously denied claim in which the Veteran sought service connection for erectile dysfunction.  The claim was noted to be on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran also, July 2012, testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  

The claim was remanded by the Board in January 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, and to the extent possible, the directives of the remand was completed.  Accordingly, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has erectile dysfunction which is secondary to a service-connected disability.





CONCLUSION OF LAW

Erectile dysfunction was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).



Compliant notice was provided to the Veteran in May 2006 and September 2007.  This notice informed the Veteran of the evidence needed to substantiate his claim and of his and VA's respective duties in obtaining evidence and included notice with regard to assignment of disability ratings and effective dates.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

The Veteran is also shown to have been afforded VA medical examinations, most recently in February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record and the statements of the appellant, and the examiner provided complete rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Laws and Regulations

The Veteran has limited his theory of entitlement to service connection to a secondary basis.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Analysis

The Veteran contends that his diagnosed erectile dysfunction is secondary to his service-connected posttraumatic stress disorder (PTSD) or diabetes mellitus.  He is also service connected for ischemic heart disease.  

Pertinent evidence of record includes the report of a February 2009 VA genitourinary examination, in which the examiner diagnosed the Veteran with erectile dysfunction, but concluded that this diagnosis was less likely than not caused by or related to or worsened beyond its natural progression by his service-connected diabetes mellitus.  The examiner did not address the Veteran's other service-connected disabilities, to include PTSD.

The Board has also reviewed an October 2011 VA opinion.  Here, the physician opined that the Veteran's erectile dysfunction was unrelated to his diabetes because the diagnosis of erectile dysfunction preceded the diagnosis of diabetes.  Here, the Board notes that the earliest record confirming a diagnosis of erectile dysfunction is April 2004.  The Veteran's diabetes was also diagnosed in 2004.  Therefore, this basis for finding that the two disabilities were unrelated may not be accurate. 



Further, the physician in October 2011 opined that it would be impossible to state if there was any aggravation of his erectile dysfunction by diabetes without speculation; however, he stated that diabetes does cause erectile dysfunction.  These statements are contradictory and unclear as to whether there is causation or aggravation.  Additionally, the physician did not consider whether the medications the Veteran is taking for his diabetes may have caused or contributed to his erectile dysfunction.

And while this physician did supply an opinion regarding the relationship between the Veteran's PTSD and erectile dysfunction, determining that the two disabilities are unrelated because there has not been proven to be a causal or aggravating relationship, the physician did not consider whether the medications the Veteran is taking for PTSD may have contributed to or caused his erectile dysfunction.

As a result of the probative value supplied by the above-discussed medical findings, the Board ordered, in its January 2013 remand, that another VA examination be conducted.  Review of the VA male reproduction examination report, dated in February 2013, shows that the examining physician took a detailed medical history (to include medications taken), and examined the Veteran.  He supplied a diagnosis of erectile dysfunction.  The date of diagnosis was listed as 2010.  The physician commented that the erectile dysfunction presented no functional limitations.  He added that it was not caused or aggravated by the Veteran's service or by the service-connected diabetes, coronary artery disease or PTSD.  He mentioned that such a relationship was not found to be supported by medical literature.  The examiner further commented that medications taken by the Veteran to treat his service-connected disorders did not cause or aggravate his erectile dysfunction.  

The examiner further mentioned that while medical literature named diabetes mellitus and coronary artery disease as risk factors for erectile dysfunction, this was because they shared similar confounding risk factors.  As for a causal relationship between medications taken by the Veteran and his erectile dysfunction, the examiner noted that most side effects of all medication usage was temporary when the medication was started, and normally decreased in time to the point of resolution in time of the medication was continued.  Only one medication taken by the Veteran, Metoprolol, according to the examiner got a "bad rap" regarding the possible causing of erectile dysfunction.  He went on to state that the medical literature illustrated that this was a presumptive association which had been proven to be false.  

In summary, the record contains no competent evidence linking the Veteran's diagnosed erectile dysfunction to a service-connected disorder.  As reported, the February 2013 VA examiner opined that the current erectile dysfunction was not in any way due to, secondary to, or a result of his service-connected diabetes, coronary artery disease or PTSD.  He added that the erectile dysfunction was also not aggravated by the service-connected disorders.  No credible probative evidence to the contrary is of record.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed erectile dysfunction, because the competent evidence does not reveal a nexus between the Veteran's erectile dysfunction and a service-connected disability.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


